Citation Nr: 0117315	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-11 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
August 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).

At the outset, the Board observes that the procedural history 
of this case is extremely difficult to ascertain, due in 
large part to the veteran's apparent inability to communicate 
clearly the issues which he seeks to appeal.  After reviewing 
the record, however, and liberally construing his numerous 
communications to the RO, the President of the United States, 
and his congressional representatives, the Board finds that 
the issue currently on appeal is as set forth on the cover 
page of this decision.

In particular, the record shows that in statements to the RO 
received between December 1995 and February 1996, the veteran 
claimed that he had been kicked, beaten in the head, or 
otherwise assaulted in service.  He indicated that he did not 
feel good and wished to file "for a service connected 
disability."  

The RO reasonably interpreted the veteran's communications as 
a claim of service connection for PTSD based on personal 
assault.  By March 1996 letter, the RO contacted the veteran 
and asked him to provide more specific information regarding 
his claimed in-service stressor.  The veteran responded that 
he had been hit by a drill sergeant in service and had been 
treated in the dispensary.  He indicated that he was then 
taken into a building and forced to "drop his pants."  He 
indicated that he could remember nothing else, as he had 
undergone post-service electroshock therapy and brain 
surgery, which had impaired his memory.  

By August 1996 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by September 1996 letter.  In November 1996 
statements to the RO, the veteran indicated that he "hurt 
inside" and again made references to the claimed in-service 
beating by a drill sergeant.  In a December 1996 letter, the 
veteran indicated that he disagreed with the RO's decision 
"on my pension for service connected."  He claimed that he 
had been "raped for no reason" and had been trying to kill 
himself since that time.  

In March 1997, the RO contacted the veteran by telephone in 
an attempt to clarify what benefit he was seeking.  He 
indicated that he was claiming service connection for 
residuals of head trauma, due to alleged in-service beatings.  

By May 1997 rating decision, the RO denied service connection 
for residuals of a head injury.  The veteran was notified of 
the decision by letter dated later that month.  In June 1997, 
he filed a Notice of Disagreement with the RO's decision and 
in July 1997, the RO issued a Statement of the Case.  The 
veteran did not communicate with the RO again until June 
1998, more than one year after notification of the May 1997 
rating decision, when he submitted a letter indicating, inter 
alia, that "I think that when I volentered [sic] to serve my 
country I shoulden [sic] be punich [sic] for something I 
never did that's all I got to say."  

Thereafter, in August 1998, the veteran submitted a VA Form 9 
on which he appeared to indicate that he had a current 
disability as a result of an in-service head injury as well 
as a "sexual attack."  In October 1998 statements, he 
appeared to reiterate his contentions.  

By December 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for PTSD.  The veteran's 
accredited representative submitted a Notice of Disagreement 
with the RO's decision in January 2000, and a Statement of 
the Case was issued in February 2000.  In June 2000, the 
veteran submitted a letter again alleging that he was beaten 
and raped in service.  The RO accepted his communication as a 
substantive appeal, in lieu of a VA Form 9.  The issue 
certified to the Board for appeal was whether new and 
material evidence had been submitted to reopen the claim of 
service connection for PTSD.  

In light of the facts set forth above, however, the Board 
finds that the veteran's December 1996 letter is a timely 
Notice of Disagreement with the August 1996 rating decision 
denying service connection for PTSD.  38 C.F.R. § 20.201 
(2000).  Thus, as his original claim of service connection 
for PTSD never became final, the Board need not determine 
whether new and material evidence has been submitted before 
proceeding to decide the merits of this case.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue 
is as set forth on the cover page above.

The Board finds that the veteran will not be prejudiced by 
its actions in this regard.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  This finding is based on the fact that 
the RO originally decided the veteran's claim on the merits 
and provided him notice of the substance of the applicable 
laws and regulations.  Moreover, he and his representative 
have provided argument on the underlying issue.  Id.  

With respect to the issue of service connection for residuals 
of a head injury, the Board finds that such issue is clearly 
not in appellate status, nor does the veteran so contend.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2000).  
Thus, the Board will limit its consideration to the issue set 
forth above.  


FINDING OF FACT

The clear weight of the medical evidence of record supports 
the conclusion that the veteran does not currently have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West), as amended by 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that although the veteran's 
claim of service connection for PTSD was decided by the RO 
before enactment of VCAA, a remand for additional action by 
the RO is not warranted as VA has already met its obligations 
to the veteran under that statute.

A review of the record shows that the veteran's service 
medical records have been obtained, as have certain post-
service VA medical treatment records.  The veteran has also 
been afforded VA psychiatric and medical examination.  In 
letters to the veteran and in the Statement of the Case, the 
RO advised him of the evidence required to substantiate his 
claim.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Here, it is noted that the RO attempted to 
solicit specific information from the veteran regarding his 
claimed personal assault in service; however, he was unable 
provide such information.  Because he has not provided this 
specific information, the Board finds that it would not be 
possible for the RO to perform meaningful research in order 
to verify the his claimed stressors.  

The Board also notes that the veteran was apparently awarded 
disability benefits from the Social Security Administration 
(SSA) in 1986.  Although the record does not contain the 
medical records used by SSA in reaching its determination 
regarding the veteran's application for disability benefits, 
the Board finds that a remand to obtain them is not 
warranted.  Given the basis for the Board's denial of this 
claim (no current diagnosis of PTSD), there is no reasonable 
possibility that records from SSA dated in 1986 or before 
would aid the veteran in substantiating his claim of service 
connection for PTSD.  

The Board also notes that the record does not reflect, and 
the veteran does not allege, that there exists any evidence 
which would substantiate his claim, either private or 
governmental records. After a review of the record, the Board 
find that there is sufficient evidence  to render an 
equitable decision on this claim.  Also, given  the facts of 
this case, the Board further finds that no reasonable 
possibility exists that any further assistance to the veteran 
would aid in substantiating this claim.  Thus, the Board 
finds that VA has fully satisfied its obligations to the 
veteran under VCAA. 

I.  Factual Background

At the veteran's November 1973 pre-induction medical 
examination, no pertinent complaint or finding of abnormality 
was noted.  Service medical records are negative for any 
complaint or finding of a psychiatric disorder.  A March 1975 
record indicates that the veteran was given limited duty for 
10 days due to residuals of a concussion.  At his July 1975 
service discharge medical examination, the veteran reported a 
history of a head injury, depression or excessive worry, and 
nervous trouble.  On clinical evaluation, however, his head 
was normal and no psychiatric or neurologic abnormality was 
identified.  

The veteran's service personnel records show that in July 
1975, his commanding officer (HHC, 16th Signal Battalion, Ft. 
Hood, Texas) recommended that he be furnished a general 
discharge for several reasons, including an episode of 
fighting and threatening another with a weapon in January 
1975, an arrest in March 1975 for public drunkenness, and 
four Article 15's between March and July 1975 for failure to 
repair.  It was also noted that the veteran had been 
counseled for indebtedness as well as frequent uniform and 
haircut infractions.  In August 1975, he was discharged from 
service and issued a general discharge (under honorable 
conditions).

In December 1981, the veteran filed claims of service 
connection for vision and sinus problems; his application is 
silent for notations of a psychiatric disorder.  

In connection with his application, the RO obtained VA 
clinical records dated from August 1977 to December 1981, 
which are negative for complaints or findings of a 
psychiatric disorder.  In January 1982, he underwent a VA 
medical examination at which he reported a history of cranial 
surgery in 1977 to remove a mass from his left forehead.  
Physical examination showed a depressed area at the removal 
sight.  Neurological and psychiatric evaluation was normal.  
The diagnoses included post-operative status, removal of a 
tumor mass from left forehead.  At a January 1982 VA eye 
examination, the veteran claimed that he had been losing 
vision in his left eye since being hit just below the left 
eye with an M-16 rifle in service.  The diagnoses included 
refractive error and old vitreous hemorrhage of the left eye.  

By February 1982 rating decision, the RO denied the veteran's 
claim for nonservice-connected pension benefits.  

In November 1985, the veteran filed another claim for 
nonservice-connected pension benefits, stating that he had 
been disabled since 1982 as a result of organic brain 
syndrome and depression.  In a February 1986 letter, he 
indicated that he had undergone head surgery in 1977 and that 
his psychiatric symptoms had been present since that time.  
In connection with his claim, the RO obtained VA clinical 
records dated from May to December 1985 showing diagnoses of 
major depression, alcohol abuse, and antisocial personality 
disorder.  

By January 1986 rating decision, the RO denied nonservice-
connected pension benefits.  The veteran appealed that 
determination and in August 1986, he testified at a hearing 
at the RO, claiming that in service, a drill sergeant hit him 
in the face with an M-16.  He stated that he went to sick 
call the next day and reported the incident, and that he was 
then put in a room and "a whole bunch of brass came in and 
started throwing me against the wall" and telling him to 
change his story.  He stated that when the doctor came in, he 
therefore stated that he had fallen down.  

The evidence of record also includes a May 1986 Army 
Discharge Review Board report, denying his request for 
character of discharge relief.  The Army Board noted that the 
veteran had been separated from service in 1975 for failure 
to maintain acceptable standards for retention.  The Board 
also specifically noted that it could find no evidence in the 
record to substantiate the veteran's allegation that he was 
physically abused during his training and while assigned to 
his unit at Fort Hood.  

Additional VA clinical records obtained by the RO dated to 
September 1986 show continued treatment for depression, 
alcohol abuse, and mixed personality disorder.  At an April 
1987 VA psychiatric examination, the diagnoses were atypical 
depression and mixed personality disorder.  By January 1988 
decision, the Board denied nonservice-connected disability 
pension benefits.

The veteran thereafter filed several unsuccessful claims for 
nonservice-connected pension benefits.  In connection with 
his claims, the RO obtained VA clinical records dated from 
March 1987 to June 1994.  These records show numerous 
psychiatric diagnoses, including depression, dysthymic 
disorder, paranoid and explosive personality disorder, 
adjustment disorder, alcohol and substance abuse, organic 
affective disorder secondary to alcohol, schizophrenia, mixed 
personality disorder, and organic mood disorder secondary to 
alcohol abuse.

In December 1995, and January and February 1996 letters, the 
veteran claimed that he had been kicked, beaten in the head, 
or otherwise assaulted in service.  He indicated that he did 
not feel good and wished to file "for a service connected 
disability."  The RO interpreted his communication as a 
claim of service connection for PTSD.  By March 1996 letter, 
the RO contacted the veteran and asked him to provide more 
specific information regarding his in-service stressors.  In 
a March 1996 letter, the veteran responded that he had been 
hit by a drill sergeant in service and had been treated in 
the dispensary.  He indicated that he was then taken into a 
building and forced to "drop his pants."  He indicated that 
he could remember nothing else, as he had undergone post-
service electroshock therapy and brain surgery, which had 
impaired his memory.  

In connection with his claim, the RO obtained VA clinical 
records dated from December 1994 to April 1996.  These 
records contain diagnoses of alcohol dependence, depression, 
recurrent psychotic depression, mixed personality disorder, 
marijuana abuse, and chronic paranoid schizophrenia.  These 
records contain no diagnoses of PTSD.  

In a June 1997 statement, a private physician indicated that 
the veteran had severe psychotic depression and seizures.  

On August 1997 VA medical examination, the veteran claimed 
that he had been beaten and raped by a drill sergeant in 
service.  He attributed his current psychiatric problems to 
that episode.  The examiner indicated that he had reviewed 
the veteran's claims folders and noted multiple psychiatric 
admissions over the past years, usually with the diagnosis of 
chronic paranoid schizophrenia or depression with psychotic 
features.  After examining the veteran, the diagnosis was 
schizophrenia, chronic, paranoid.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).  

If a veteran served continuously for a period of 90 days or  
more during a period of war and certain chronic diseases 
(including a psychosis) become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such  service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

In addition to the requirements set forth above, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2000).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service  
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).


III.  Analysis

After careful review of the evidence of record, the Board 
finds that this claim of service connection for PTSD must be 
denied, based on the absence of any competent evidence of the 
presence of PTSD.  

As set forth above, the veteran was afforded VA psychiatric 
examination in August 1997.  At that time, the examiner noted 
the veteran's allegations regarding his in-service stressor.  
Nonetheless, after reviewing the claims folders and examining 
him, he concluded that a diagnosis of PTSD was not 
appropriate; rather the diagnosis was paranoid schizophrenia.  
Indeed, this conclusion is consistent with the recent medical 
evidence of record, which is entirely devoid of any 
indication that the veteran currently has PTSD  

Here, the Board emphasizes that the conclusions reached in 
this case are not based on the lack of a verified stressor or 
any examiner's conclusion that a stressor was inadequate so 
as to call into question reliance on DSM-III versus DSM-IV.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Rather, 
the medical evidence is consistent that the veteran does not 
currently manifest symptomatology sufficient to meet a 
diagnosis of PTSD.  Such is a medical conclusion, one the 
Board is not free to disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175  (1991).  Again, the claims folder is entirely 
negative for any competent evidence of a current diagnosis of 
PTSD.  

In sum, despite consideration of the veteran's claimed in-
service stressor, the medical evidence of record indicates 
that he does not currently have PTSD related to any event of 
service.  The veteran himself is not competent to establish 
such diagnosis, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, absent a diagnosis of PTSD, the claim of 
entitlement to service connection for such disability is 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (a claim of 
service-connection for a disability must be accompanied by 
medical evidence which establishes that the claimant 
currently has the claimed disability; absent proof of a 
present disability there can be no valid claim).

This is a case where the preponderance of the evidence is 
against service connection and the benefit of the doubt rule 
is inapplicable.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

